DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2021 has been entered.  Claims 1 and 83-101 are pending; claims 94-101 are withdrawn; and claim 1 is amended.


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new grounds of rejection.  Specifically Rizoiu is introduced to address the newly added wavelength limitations.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 83-86 and 89-93 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Boutoussov (US 2005/0256517) in view of Rizoiu et al. (US 2009/0104580).

[Claim 1] Boutoussov discloses an apparatus for dental tissue treatment (treatment device, #10, adapted to cut, ablate or otherwise treat a dental target surface including dentin) [pars. 0020, 0051], the apparatus comprising: 
a system for directing a laser beam from an Er, Cr:YSGG laser having a wavelength between 2.70 to 2.94 µm [par. 0032] to an area of dental tissue to be treated (laser energy source and fiber optic guide, #14) [pars. 0020, 0031-0032]; 
a controller (one or more controls) configured to permit a user to control the cutting effects provided by the apparatus [par. 0053];
a fluid-delivery system (comprising an air tube, liquid tube and nozzles, #16) for directing a flow of a fluid to at least a portion of the area to be treated to prevent a change in laser energy absorption by the dental tissue and attenuation of treatment efficiency due to fluid interference with the laser beam (air and liquid mixture may then interact with laser energy emitted from the fiber optic guide to create an interaction zone #18 [par. 0022] – preventing a change in absorption and treatment efficiency is an intended use of the device which is capable of being achieved with the apparatus disclosed by Boutoussov by controlling the fluid flow at a given laser energy level), wherein the fluid comprises a liquid portion and a rate of flow of the liquid portion of the fluid is no more than 20 ml/min (the liquid flows at a rate of about 2 ml/min to about 100 ml/minute including at least one embodiment with a rate of about 0.001 ml/min) [par. 0026].
Boutoussov discloses using a laser wavelength of 2.70 to 2.94 µm but does not discloses a wavelength between 5 µm and 15 µm.  Boutoussov discloses one or more controls can be configured to permit a user to control the cutting effects of the apparatus but does not explicitly recite a controller for controlling the laser beam power between a first power setting to treat soft dental tissue and a second power setting to treat hard dental tissue. Boutoussov also does not explicitly recite the controller controls the flow of fluid.
Rizoiu discloses an analogous apparatus for dental tissue treatment (tooth or soft tissue in the patient’s mouth) [par. 0063, 0098], the apparatus comprising:  a system for directing a laser beam having a wavelength between 5 µm and 15 µm (laser beam from a laser device, Figs. 4, 10 #51, 351, which may be selected from a number of wavelengths including an Er, Cr:YSGG having a wavelength from 2.70 to 2.8 µm or a carbon dioxide (CO2) laser having a wavelength from 9.0 to 10.6 µm) [pars. 0062-0063] to an area of dental tissue to be treated (interaction zone, Fig. 4 #59) [par. 0056]; and a fluid-delivery system (fluid router, Fig. 4 #60) for directing and controlling a flow of fluid to at least a portion of the area to be treated [par. 0056].  A control unit (controller, Figs. 4, 10 #53, 353) is configured to control both the power of the laser beam (laser, Fig. 4 #51) and the flow of fluid (fluid router, Figs. 4, 10 #60) [par. 0058].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus taught by Boutoussov by substituting a CO2 laser emitting a wavelength between 9.0 and 10.6 µm for the Er, Cr:YSGG laser because Rizoiu teaches an analogous system for treating hard and soft dental tissues using either laser type.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus taught by Boutoussov by configuring the controller to controller both the laser and fluid delivery systems, as taught by Altshuler, in order to tailor the cutting effects of the apparatus based on combinations of laser and fluid properties.  It would have prima facie obvious.  

[Claim 83] Boutoussov discloses the rate of flow of the liquid portion of the fluid is no more than 5 ml/min (the liquid flow rate in one embodiment is about 0.001 ml/min) [par. 0026] and may be applied during a relatively lower power setting.

[Claim 84] Boutoussov discloses the rate of flow of the liquid portion of the fluid is no more than 2 ml/min (the liquid flow rate in one embodiment is about 0.001 ml/min) [par. 0026] and may be applied during a relatively lower power setting.

[Claim 85] Boutoussov discloses the fluid further comprises a gas portion (air tube provides gas e.g. air) and the fluid-delivery system is adapted to adjust a proportion of a volume of the liquid portion with respect to a volume of the gas portion (flow rates for the gas and liquid portions are adjustable with respect to one another) [pars. 0025-0027].

[Claim 86] Boutoussov discloses the fluid-delivery system controls the flow of the fluid to provide a sufficient amount of fluid to prevent charring of the dental tissue (the applicant’s specification discloses cooling using a flow rate of water of about 6.9 ml/min with moderate laser power [par. 0045] and Boutoussov discloses the fluid may contain water at a flow rate between about 2 ml/min and about 100 ml/min [pars. 0026] which would result in cooling).

[Claims 89-90] Boutoussov discloses the fluid-delivery system comprises a nozzle (interpreted as the distal end of the optical treatment device, Fig. 4 #110) a plurality of orifices (interpreted as nozzles Fig. 4 #116).

[Claim 91] Boutoussov discloses when more than three nozzles (i.e. orifices) are provided, the nozzles may be arranged in a circular configuration to surround the optic guide and the nozzles may be evenly spaced around the optic guide [par. 0023].  It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the nozzle (distal end of the treatment device) to comprise four orifices arranged equidistant about a perimeter of the nozzle (evenly spaced around the perimeter of the distal end of the device) in order to provide a desired amount of fluid as taught by Boutoussov.

[Claim 92] Boutoussov discloses the fluid-delivery system is adapted to deliver the fluid via different orifices of the nozzle (through different nozzles of the distal end of the treatment device) at different times to target different locations of the area to be treated (intended use achieved my treating multiple dental targets).

[Claim 93] Boutoussov discloses the fluid-delivery system is adapted to direct the flow of the fluid as at least one of a droplet, a column, a mist, and combinations thereof [par. 0024].


Claims 87-88 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Boutoussov (US 2005/0256517) in view of Rizoiu et al. (US 2009/0104580) as applied to claim 1 above, and further in view of Altshuler et al. (US 2004/0024388).

[Claims 87-88] Boutoussov in view of Rizoiu discloses controlling the flow of the fluid but does discloses controlling the fluid delivery system to deliver a fluid burst with a frequency of switching up to 10 Hz.
Altshuler discloses an analogous apparatus for dental tissue treatment (biological tissue including hard dental tissue) [par. 0013], the apparatus comprising:  a system (optical system, Fig. 3 #16) for directing a laser beam (beam of light, Fig. 3 #30, from a source of optical radiation, Fig. 3 #13, which may be a CO2 laser) to an area of dental tissue to be treated (zone of processing, Fig. 3 #17) [pars. 0046, 0056]; and a fluid-delivery system (mechanism for delivery, Fig. 3 #19) comprising a fluid flow switch (valve, Fig. 3 #20, preferably an electromechanical switch) for directing and controlling a flow of fluid to at least a portion of the area to be treated [par. 0046].  A control unit (Fig. 3 #14) is configured to control both the power of the laser beam (radiation source, Fig. 3 #13) and the flow of fluid (valve, Fig. 3 #20) [par. 0047].  Altshuler discloses valves to control fluid flow which the skilled artisan would understand as providing the capability to turn the flow of fluid on and off.  Altshuler further discloses the flow of fluid may be delivered in bursts (pulses) which may be synchronized with light pulses or may have a repetition rate less than that for the light pulses to achieve different operation modes [pars. 0012, 0047].  Altshuler indicates the repetition rate for the light pulses may be 25 Hz [par. 0056].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus rendered obvious by Boutoussov in view of Rizoiu to select a frequency of switching (repetition rate) of the fluid flow to be less than 25 Hz repetition rate of the light pulse, as taught by Altshuler, including 10 Hz or less, in order to predictably achieve a desired mode of operation for treating prima facie obvious.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-86 and 89-93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 10 and 14 of U.S. Patent No. 10,045,833. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent renders obvious the selection of liquid flow rates to achieve intended effects based on routine optimization of laser and flow parameters for treating various types of soft and hard dental tissues.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        12 January 2022